     Case 2:19-cv-01301-KJM-EFB Document 11 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAMIEN DAVIS,                                    No. 2:19-cv-1301-KJM-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    M. SPEARMAN,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 9, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915A, dismissed the complaint, explained the deficiencies therein, and granted plaintiff thirty

20   days in which to file an amended complaint to cure the deficiencies. ECF No. 5. Plaintiff did not

21   file an amended complaint or otherwise respond to the screening order. Therefore, on April 30,

22   2020, the court issued findings and recommendations to dismiss this action. ECF No. 9.

23          Now pending before the court is plaintiff’s “request for rehearing due to COV-19

24   quarantine.” ECF No. 10. Plaintiff states that because of the quarantine he has not been able to

25   properly research for an amended complaint. The court construes plaintiff’s request as one for an

26   extension of time to file an amended complaint. So construed, the request will be granted, and

27   the court will hold the findings and recommendations in abeyance to allow plaintiff another

28   opportunity to file an amended complaint as previously directed. The court notes, however, that
                                                       1
     Case 2:19-cv-01301-KJM-EFB Document 11 Filed 06/11/20 Page 2 of 2

 1   the amended complaint need not be overly detailed. It must include a short and plain statement of
 2   the facts giving rise to plaintiff’s claims. It must also clearly identify each defendant, state what
 3   each defendant did to violate his rights, and include a request for relief. It should not contain
 4   legal citations and does not need to include any other documents, exhibits or other forms of
 5   evidence.
 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s “request for rehearing due to
 7   COV-19 quarantine,” construed as a request for an extension of time to file an amended
 8   complaint (ECF No. 10), is granted to the extent that plaintiff shall have another thirty days
 9   within which to amend his complaint. Should plaintiff fail to comply with this order, the findings
10   and recommendations will be submitted to the district judge for consideration. To assist plaintiff,
11   the Clerk of the Court shall to send to him a form complaint for use by prisoners in § 1983
12   actions.
13   DATED: June 11, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
